Citation Nr: 0939166	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
warts.

2.  Entitlement to service connection for bilateral pes 
planus (claimed as bilateral foot arches and as flat feet).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 
1975, with additional periods of service in the U.S. Army 
Reserve.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 decision by the RO in Huntington, 
West Virginia that in pertinent part, denied service 
connection for bilateral plantar warts and bilateral pes 
planus (claimed as bilateral foot arches).  A personal 
hearing was held before the undersigned Veterans Law Judge in 
June 2008.  This case was remanded to the RO for additional 
evidentiary development in August 2008, and the case was 
subsequently returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's last remand, the AMC/RO was asked to 
obtain any available service treatment records and service 
personnel records from the Veteran's as yet unverified 
periods of service in the U.S. Army Reserve.  The remand 
instructions stated that the AMC/RO should attempt to obtain 
copies of the Veteran's personnel and service treatment 
records from his U.S. Army Reserve unit.  The AMC/RO was 
instructed that if no records are available, this should be 
documented in the claims folder and the AMC/RO should notify 
the Veteran that it was unable to obtain any service 
treatment records or personnel records from his U.S. Army 
Reserve unit.

The AMC/RO has since obtained additional personnel records 
from these periods of reserve service, but has not yet 
attempted to obtain any service treatment records from these 
periods.  When any action required by a remand is not 
undertaken, or is taken in a deficient manner, appropriate 
corrective action should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Therefore, another remand is 
required to attempt to obtain any available service treatment 
records from the Veteran's periods of service in the U.S. 
Army Reserve.  Id.; VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  38 C.F.R. § 3.159(c)(2) (2009).

The recently obtained personnel records reflect that in April 
1978 the Veteran was discharged from the standby reserve.  In 
January 1985 he enlisted in the Army Reserve.  In November 
1985 he was relieved from 343rd Evac. Hospital, at Fort 
Hamilton, New York, and assigned to the U.S. Army Reserve 
Control Group, RCPAC, St. Louis, Missouri.  A January 1986 
enlistment/reenlistment document reflects that at that time, 
the Veteran had 2 years and 11 months of active military 
service, and 4 years of inactive military service.  In 1986 
he was stationed at the 5010th U.S. Army Reserve Hospital in 
Louisville Kentucky.  He was released from this unit in March 
1987.  In January 1992 he was discharged from the ready 
reserve.  In January 1992 he enlisted in the Army Reserve, 
and was assigned to 365th Engineer Combat Battalion HHC, in 
Schuylkill Haven, Pennsylvania.  

The AMC/RO should attempt to verify all periods of active 
duty, active duty for training, and inactive duty service.

Moreover, the Board notes that the Veteran testified at his 
June 2008 Board hearing that he received private treatment 
from a podiatrist after separation from service.  Such 
records are not in the file, and the RO should attempt to 
obtain such records.  38 C.F.R. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1).  Ongoing VA medical records should 
also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).


The Veteran, an x-ray technician in service, testified at the 
June 2008 hearing that he first noticed bilateral plantar 
warts during service and his in-service treatment consisted 
of using topical ointments and having other medics "cut 
out" the warts.  To date, he has not been afforded a medical 
opinion in connection with the claim.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).   

In September 2009, additional evidence was received at the 
Board.  The AMC/RO has not had a chance to review the 
evidence and the Veteran has not waived consideration of RO 
review.  On remand, the AMC/RO must consider the claims in 
light of the recently received evidence.  38 C.F.R. § 
20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to verify 
all periods of active duty, active duty 
for training, and inactive duty service.

2.  The AMC/RO should attempt to obtain 
copies of the Veteran's service treatment 
records from his U.S. Army Reserve units 
(noted above) from the appropriate 
storage facility(ies), and from the 
Veteran himself.  If no additional 
service treatment records are available, 
this should be documented in the claims 
folder and the AMC/RO should notify the 
Veteran that it was unable to obtain any 
service treatment records from his U.S. 
Army Reserve unit.

3.  Contact the Veteran and ask him to 
identify the private and VA facilities 
where he was treated for foot 
disabilities since service.  Obtain any 
of the Veteran's medical records not 
already on file and associate them with 
the claims file.  If any records are 
unavailable a notation to that effect 
should be made in the claims file.

4.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the claimed bilateral plantar warts.  The 
claims file must be made available to the 
examiner for review prior to the 
examination.  All necessary tests should 
be.

Based on the examination and review of 
the record, the examiner address whether 
it is at least as likely as not that any 
currently diagnosed bilateral plantar 
warts are related to service.  The 
examiner should consider the Veteran's 
reported history of self-treatment during 
service.  

A complete rationale for any opinion 
offered must be provided. 

5.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If the claims remain denied, the 
AMC/RO should issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




